  SO ORDERED.

  DONE and SIGNED November 30, 2018.




                                              ________________________________________
                                              JOHN S. HODGE
                                              UNITED STATES BANKRUPTCY JUDGE
            ____________________________________________________________
                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  SHREVEPORT DIVISION

   IN RE:                                                             CASE NO. 18-11236
   DONNA L. VINSON                                                    CHAPTER 7
   JEANNIE S. EDWARDS
          DEBTOR(S)
                                               ORDER

          This matter having come before the Court on the Application for Authority to Sell Debtors’
   Membership Interests in 4BFF, LLC (Doc #16), and notice appearing proper, and no objection or
   higher bid being filed,

           IT IS HEREBY ORDERED that the Motion is Granted and John W. Luster, Trustee, is
   authorized to sell the debtors’ 50% membership interest in 4BFF, LLC to Catherine R. Hunter and
   Patricia M. Cramer, for the sum of $2,000.00, cash.

          IT IS FINALLY ORDERED that the trustee is authorized to execute any and all documents
   necessary to conclude this matter.
                                                 ###
   This order was prepared and is being submitted by:

   John W. Luster, Trustee
   POB 488
   1120 Williams Avenue
   Natchitoches, LA 71458-0488
   Telephone: (318) 352-3602
   Facsimile: (318) 352-3608
   Email: luster_j@bellsouth.net




18-11236 - #35 File 12/02/18 Enter 12/03/18 00:07:48 Imaged Certificate of Notice Pg 1
                                               United States Bankruptcy Court
                                               Western District of Louisiana
In re:                                                                                                     Case No. 18-11236-JSH
Donna L. Vinson                                                                                            Chapter 7
Jeannie S. Edwards
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0536-5                  User: rmmitchel                    Page 1 of 1                          Date Rcvd: Nov 30, 2018
                                      Form ID: pdf8                      Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 02, 2018.
db/jdb         +Donna L. Vinson,   Jeannie S. Edwards,   938 Kingwood Dr. Apt 1114,   Kingwood, TX 77339-4454

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 02, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 30, 2018 at the address(es) listed below:
              Emily E. Holley   on behalf of Creditor   Nationstar Mortgage LLC d/b/a Mr. Cooper laecf@logs.com
              John W. Luster   luster_jbr@bellsouth.net, LA29@ecfcbis.com
              Kelli Rene’ Cook   on behalf of Debtor Donna L. Vinson kellilaw@cook4law.com,
               kelli@ecf.inforuptcy.com
              Office of U. S. Trustee    USTPRegion05.SH.ECF@usdoj.gov
              Remy F. Symons   on behalf of Creditor   Nationstar Mortgage LLC d/b/a Mr. Cooper rsymons@logs.com
                                                                                            TOTAL: 5




        18-11236 - #35 File 12/02/18 Enter 12/03/18 00:07:48 Imaged Certificate of Notice Pg 2
